DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear how close, “in the vicinity of,” is to the radiator. There needs to be more of a description of this term or it could be changed to something similar to, “adjacent to the radiator.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. Patent Publication 2006/0269807).
Fujita discloses a fuel cell system comprising: a fuel cell 13, a cooling liquid passage 14 for circulating a cooling liquid, a pump 16 for moving the cooling liquid through the cooling liquid passage, a radiator 11 that removes heat from the cooling liquid, an ion filter 17 comprising an ion exchange material for removing impurities from the cooling liquid and reducing the conductivity, a conductivity detection meter 41 downstream from the radiator that is used for detecting the conductivity of the cooling liquid, and a controller that is connected to the detection meter and the pump and that controls the pump, wherein when the pump is stopped the conductivity is measured by the detection meter and if it is higher than a predetermined value, the pump is turned on to pump the cooling liquid through the ion filter (Paragraphs 0029, 0060, 0063, 0064, 0069 and Fig. 1), as recited in claim 1 of the present invention.  Fujita also discloses that a secondary battery powers the pump (Paragraph 0064), as recited in claim 2 of the present invention.  Fujita teaches that the controller monitors the cooling liquid conductivity at predetermined cycles after the pump is stopped (Paragraphs 0018 and 
Fujita fails to specifically teach that the pump is started when the insulation resistance of the coolant becomes equal to or less than a specific value.  
Fujita teaches that the conductivity of the cooling liquid is reduced to suppress a decrease in the insulating resistance of the cooling liquid (Paragraph 0074), as recited in claim 1 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that monitoring when a conductivity increases beyond a predetermined value, it is the same as monitoring when an insulation resistance drops below a certain value because Fujita teaches that as the conductivity increases, the insulation resistance drops.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. Patent Publication 2006/0269807) in view of Sato (U.S. Patent Publication 2016/0301089).
The teachings of Fujita have been discussed in paragraph 5 above.
Fujita fails to disclose that the detector is disposed in the vicinity of the radiator, and that the ion exchanger is provided in parallel with the fuel cell and the radiator.
Sato discloses a fuel cell system comprising: a fuel cell stack 10, a cooling water passage 53 for circulating a cooling water, a pump 56 for moving the cooling water 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the detector of Fujita could be disposed adjacent to the radiator because Sato teaches that the temperature of the cooling liquid affects the amount of impurities that are in the coolant and thus it is important to check the conductivity of the coolant right after it has been cooled to determine if the conductivity is at a normal level.  It also would have been obvious to one of ordinary skill in the art to have placed the ion exchanger of Fujita in parallel with the radiator and fuel cell because Sato teaches that this allows for the impurities to be removed more efficiently before reaching the fuel cell.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. Patent Publication 2006/0269807) in view of Tanaka (U.S. Patent Publication 2009/0096464).
The teachings of Fujita have been discussed in paragraph 5 above.
Fujita fails to disclose that the value used to determine if the insulation resistance is too low is higher than a limit value of a composite insulation resistance of a high-
Tanaka discloses a fuel cell system including an electrical leakage detecting device which is connected to an insulation resistance detecting device, wherein electrical leakage occurs when the insulation resistance drops below a certain level (Paragraphs 0016-0020), as recited in claim 6 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have set the limit value of the conductivity (insulation resistance) of Fujita with respect to the value of power leakage because Tanaka teaches that a drop in insulation resistance leads to electrical leakage.  Thus, the insulation resistance value limit should be set higher than a point at which electrical leakage occurs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722